DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 
Applicant’s amendment of claims 71 and 73and the addition of new claim 76, in the paper of 12/8/2021, is acknowledged.  Applicants' arguments filed on 12/8/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 48-65, 71-76 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election without traverse of Group IV, claims 66-68, to a CYP153A-reductase hybrid fusion polypeptide variant of SEQ ID NO:38 and Species: position 12, in the paper of 6/13/2018, is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 71, 72 and 74 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schirmer et al. (WO 2014/201474) is withdrawn based uon applicants amendment to remove position 11 from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer et al. (WO 2014/201474).
Schirmer et al. teach methods of producing omega-hydroxylated fatty acid derivatives using a mutated cytochrome P450 CYP153A reductase hybrid fusion polypeptide variant.   Schirmer et al. teaches a cytochrome P450 CYP153A reductase hybrid fusion polypeptide variant having the amino acid sequence of SEQ ID NO:38 and having a mutation I11C, wherein the cytochrome P450 CYP153A reductase hybrid fusion polypeptide variant catalyzes the conversion of a fatty acid to an omega- hydroxylated fatty acid.  Schirmer et al. teach methods of making and using the above mutant cytochrome P450 CYP153A reductase hybrid fusion polypeptide as well as methods of making and using additional mutant cytochrome P450 CYP153A reductase hybrid fusion polypeptide variants.  Schirmer et al. teach that position A231 is one of approximately a dozen positions which can be mutated in the cytochrome P450 CYP153A reductase hybrid fusion polypeptide.  While it is recognized that current application claims priority to 62/012,970, 62/012,970 does not support applicant’s mutation at positon 11 and thus the newly added claim is only granted priority to the PCT filing date of 6/16/2015.  Thus Schirmer et al. (WO 2014/201474) filed on 6/16/2014 is considered art.
One of skill in the art before the effective filing date would have been motivated to produce and use additional amino acid mutations of position I11 of the cytochrome 
Thus, claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer et al. (WO 2014/201474).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 71-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58-59 of copending Application No. 16/661,667 (reference application). Although the claims at issue are not identical, they claims 58-59 of copending Application No. 16/661,667 drawn to CYPI 53A-reductase hybrid fusion polypeptide variant comprising at least 95% sequence identity to SEQ ID NO: 38 and having at least one mutation at an amino acid position corresponding to amino acid position 56, 61, 111, 140, 162, 164, 204, 244, 254, 271, 273, 302, 477, 480, 481, 527, 544, 546, 557, 567, 591, 648, 649, 706, 707, 708, 709, 710, 719, 720, 736, and 741 of SEQ ID NO: 38, wherein the CYP153A reductase hybrid fusion polypeptide variant catalyzes conversion of a fatty acid to an omega-hydroxylated fatty acid, anticipate claims 71-75 drawn to a CYP153A-reductase hybrid fusion polypeptide variant comprising at least 95% sequence identity to SEQ ID NO: 38 and having at least one mutation at an amino acid position corresponding to amino acid position 9, 10, 12, 13, 14, 28, 61, 119, 327, 413, 703, 745, 747, 749, 757, 770, 771 and 784.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 76 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48-49 of copending Application No. 16/661,667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 58-59 of copending Application No. 16/661,667 drawn to CYP153A-reductase hybrid fusion polypeptide variant comprising at least 90% sequence identity to SEQ ID NO: 6 and having at least one mutation at an amino acid position corresponding to amino acid position 419, 154, 11, 205, 304, 228, and 168, of SEQ ID NO: 6, wherein the CYP153A-reductase hybrid .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

rgh
2/2/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652